I DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/27/2022.
Claims 1-25 remain pending in the application with claims 15-25 are withdrawn from consideration in light of the Applicants’ election of claims 1-14 for examination.

Election/Restrictions
Applicant’s election without traverse of invention 1, claims 1-12 in the reply filed on 01/27/2022 is acknowledged.  The Examiner acknowledges that the claims in invention 1 should have been 1-14 instead of 1-12 as stated in the restriction requirement mailed on 12/07/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Momayez et al. (US 2016/0059938).
Addressing claims 1-2, Momayez discloses a solar panel support 100 (fig. 1A), comprising:
	a buoyant body 100 that supports the solar panel (fig. 1A), wherein the buoyant body comprises a parent buoyant body (planar panel 1 or 2, [0040]) having a plurality of coupling holes 10 (fig. 2B) disposed to pass therethrough; and
	child buoyant bodies 3 detachably and fittedly inserted into the coupling hole (figs. 1A-2C).

Addressing claim 3, for the parent buoyant body 1, the child buoyant body 3 is fittedly inserted to the coupling hole from a blower end in an upward direction.

Addressing claim 4, fig. 1b shows an upper surface of the child buoyant body is exposed to an upper surface of the parent buoyant body through the coupling hole, and a lower portion of the child buoyant body is exposed to a lower surface of the parent buoyant body.

Claim(s) 1-2 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Correia et al. (US 2019/0222165) with evidence provided by Correia et al. (US 2019/0219305 or ‘305).
Addressing claims 1-2, Correia discloses a solar panel support (figs. 1-2), comprising:
	a buoyant body that supports the solar panel (fig. 3), wherein the buoyant body comprises a parent buoyant body 2 having a plurality of coupling holes (the two connecting holes at opposite ends) disposed to pass therethrough; and
	a child buoyant body (5 or 6) detachably and fittedly inserted to the coupling hole (fig. 1 shows the child buoyant bodies 5 and 6 have protrusions that fit into the coupling holes at the 

Addressing claims 11-12, please see annotated fig. 1 of Correia for the structures of the child buoyant body that are the structural equivalence to the claimed handle provided at a lower portion of the child buoyant body and a cutout portion disposed at a side portion of the child buoyant body.

    PNG
    media_image1.png
    390
    435
    media_image1.png
    Greyscale


Addressing claim 13, fig. 1 of Correia shows the child buoyant bodies 5 and 6 coupled to the plurality of coupling holes (fig. 2), respectively, are defined in different sizes.

Addressing claim 14, fig. 1 of Correia shows the size of the child buoyant body 5 is larger than the size of the child buoyant body 6 with arrangements where the child buoyant bodies 5 are arranged at an outer edge portion relative to the positions of the child buoyant bodies 6.

Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Min et al. (US 2017/0355426).
Addressing claims 1-2, Min discloses a solar panel support, comprising:
	a buoyant body (buoyant body in fig. 2) that supports the solar panel 50, wherein the buoyant body comprises a parent buoyant body (55+62+48+60+63) having a plurality of coupling holes disposed to pass therethrough (in paragraph [0018], Min discloses the pillars 61 vertically extending through the ends of the beam 48, which implies the coupling holes in the beam 48 through which the pillars 61 extend); and
	child buoyant bodies (57+61) detachably and fittedly inserted to the coupling hole (fig. 2).

Addressing claim 3, fig. 2 of Min implies the child buoyant body is fittedly inserted to the coupling hole from a lower end of the parent buoyant body in an upward direction due to the location of the child buoyant body’s floating structure 57.

Addressing claim 4, fig. 2 of Min shows the upper surface of the child buoyant body (the upper surface of the pillar 61 and the PV panel 50) is exposed to an upper surface of the parent buoyant body (the upper surface of the beam 48 of the parent body) through the coupling hole, and a lower surface of the child buoyant body is exposed to a lower surface of the parent buoyant body.

Addressing claims 9-10, Min discloses in fig. 8 a frame coupling portion (ring 45 [0068]) to which a structure frame 48 connecting and supporting a plurality of buoyant bodies is coupled is disposed at an upper portion of the child buoyant body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2019/0222165) in view of Correia et al. (US 2019/0219305 or ‘305).
Addressing claims 3-4, Correia does not explicitly disclose the limitations of current claims.

Fig. 4 of Correia ‘305 shows that the lower portion of the child buoyant body is fittedly inserted to the coupling hole from a lower end of the parent buoyant body in an upward direction.  Fig. 4 of Correia ‘305 further shows the upper surface of the upper portion of the child buoyant body is exposed to an upper surface of the parent buoyant body through the coupling hole, and a lower portion of the child buoyant body is exposed to a lower surface of the parent buoyant body.



Addressing claim 5, fig. 1 of Correia ‘305 shows the lower and upper halves of the coupling holes are tapered with the lower half is tapered in a shape that narrows upward, which meets the claimed limitation.  Therefore, the claimed limitation would have been obvious to one of ordinary skill in the art based on the teaching of Correia ‘305 with the shape of the coupling hole for coupling the parent buoyant bodies to the child buoyant bodies.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momayez et al. (US 2016/0059938) in view of Li (CN206624698 with provided machine English translation).
Addressing claim 5, Momayez discloses the platform 1 having coupling holes to accommodate the upper portion of the floating balls 3; however, Momayez is silent regarding the coupling hole is a shape that narrows upward.

Li discloses the upper floating plate 1 having coupling hole to accommodate the upper portion of the floating ball 3; wherein, the coupling hole of the upper floating plate is tapered in a shape that narrows upward (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the coupling holes of Momayez to be tapered in a shape that 

Addressing claim 6, in fig. 1B Momayez discloses an upper portion of the child buoyant body is inclined in a direction of decreasing upward, and a lower portion of the child buoyant body is inclined in a direction of decreasing downward.

Addressing claim 7, fig. 1B of Momayez shows the middle portion of the child buoyant body is defined to be larger than that of the coupling hole.

Addressing claim 8, fig. 1B of Momayez shows the upper portion of the child buoyant body is disposed to be in close surface contact with the coupling hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/17/2022